                 Case 2:21-cv-00910-JAD-BNW Document 42
                                                     41 Filed 09/01/21
                                                              08/31/21 Page 1 of 1




1        George Haines, Esq.
         Nevada Bar No.: 9411
2        Gerardo Avalos, Esq.
         Nevada Bar No.: 15171
3
         FREEDOM LAW FIRM
4        8985 S. Eastern Ave., Suite 350
         Las Vegas, Nevada 89123
5        (702) 880-5554
         (702) 385-5518 (fax)
6        Ghaines@freedomlegalteam.com
7        Counsel for Plaintiff Angela B. Allen

8
                                                     UNITED STATES DISTRICT COURT
9                                                         DISTRICT OF NEVADA
10          Angela B. Allen,                                         Case No.: 2:21-cv-00910-JAD-BNW
11                                        Plaintiff(s),
                                                                     Notice of settlement between Plaintiff and
12                  v.
                                                                     Backgroundchecks.com LLC
13          Experian Information Solutions, Inc.; Clarity
14          Services, Inc.; Backgroundchecks.com LLC;
            National Consumer Telecom & Utilities
15          Exchange, Inc.; Verizon Wireless Services,
16          LLC; SCA Collections, Inc.; Cash 1 LLC; and
            CNU of Nevada, LLC, d/b/a CashNetUSA,
17
18                           Defendant(s).
19                 The dispute between Angela B. Allen (“Plaintiff”) and Backgroundchecks.com LLC

20       (“Defendant”) has been resolved. Plaintiff anticipates filing dismissal documents as to Plaintiff’s
         claims against Defendant within 60 days.
21
                   Dated: August 31, 2021.
22
              Order                                            Freedom Law Firm
23 IT IS ORDERED that the parties
                                                                /s/ George Haines            .
24 must file a stipulation to dismiss or a
     joint status report by 11/1/2021 with                     George Haines, Esq.
25 regard to Backgroundchecks.com                              Gerardo Avalos, Esq.
     LLC.       IT IS SO ORDERED                               8985 S. Eastern Ave., Suite 350
26              DATED: 9:31 am, September 01, 2021
                                                               Las Vegas, Nevada 89123
                                                               Attorney for Plaintiff Angela B. Allen
27              BRENDA WEKSLER
                UNITED STATES MAGISTRATE JUDGE

         _____________________
         Notice                                                   -1-
